DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1: the claimed manufacturing method, in particular being defined by:
b) producing a polarisation layer in electrical contact with the at least two electrical conductors of the first layer, said polarisation layer comprising a material that has a first state in which it is electrically conducting and a second state in which it is 15electrically insulating, the change from the first state to the second state being obtained by application of a treatment to said polarisation layer, said polarisation layer being made so that it is initially in its first state, 
c) applying a polarisation voltage to said third layer such that its material has said electrical property,  
20d) applying said treatment transforming at least part of the material of the polarisation layer in its second state, such that said at least two electrical conductors in the first layer are electrically insulated from each other.
in claim 15:
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826